DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Response to Amendment
	The amendments on 01/04/2022 have been entered.

Response to Arguments
	 Applicant’s arguments on pages 6-15, filed on 01/04/2022 have been fully considered and are not persuasive.

On pages 6-15 of the remarks, Applicant argues that the cited references fails to disclose the newly added limitations to claim 1 which is “a real image display that is disposed in front of and separately from the head mounted display system and configured to emit real image light for forming a real visual field image” and “wherein the virtual image display is disposed above the right-eye optical system, and the right-eye optical system comprises, a folding mirror that reflects the right-eye virtual image light emitted from the virtual image display toward a direction opposite to a direction to the first polarization plate, and a combiner mirror on which the right-eye virtual image light reflected by the folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the folding mirror is transmitted, wherein the real image light transmitted through the combiner mirror is transmitted through the folding mirror, and the virtual image display is disposed above the left-eye optical system, and the left-eye optical system comprises, another folding mirror that reflects the left-eye virtual image light emitted from the another virtual image display toward a direction opposite to a direction to the another first polarization plate, and another combiner which the left-eye virtual image light reflected by the another folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the another folding mirror is transmitted, wherein the real image light transmitted through the another combiner mirror is transmitted through the another folding mirror.”
Examiner respectfully disagrees, because in a different embodiment Osterhout teaches

and
	the right-eye optical system (figure 2 right eye of HWC 102) comprises,
a folding mirror (16950) that reflects the right-eye virtual image light (image light output from 16910) emitted from the virtual image display (16910) toward a direction opposite to a direction to the first polarization plate (17032, 17033, and 17034), and
a combiner mirror (16960 and paragraph [0705] curved partial mirror 16960 acts as a combiner) on which the right-eye virtual image light (figure 2 right eye of HWC 102) reflected by the folding mirror (16950) is projected and through which the real image light incident (scene light 17045) from a direction opposite to a direction to the folding mirror (16950) is transmitted, wherein
the real image light (17045) transmitted through the combiner mirror (16960) is transmitted through the folding mirror (16950 and shown in figure 171), and
the virtual image display (image source 16910) is disposed above the left-eye optical system (figure 2 left eye of HWC 102), and
the left-eye optical system (figure 2 left eye of HWC 102) comprises,
another folding mirror (16950) that reflects the left-eye virtual image light (image light output from 16910) emitted from the another 
	another combiner mirror (16960 and paragraph [0705] curved partial mirror 1960 acts as a combiner) on which the left-eye virtual image light (figure 2 left eye of HWC 102) reflected by the another folding mirror (16950) is projected and through which the real image light incident (scene light 17045) from a direction opposite to a direction to the another folding mirror (16950) is transmitted, wherein
the real image light (17045) transmitted through the another combiner mirror (16960) is transmitted through the another folding mirror (16950 and shown in figure 171).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. US 20200041795, previously cited, in view of Ko US 20130003177, previously cited, and Osterhout US 20180129112, previously cited.
Regarding claim 1, Yamaguchi teaches 
	a head mounted display system (figures 1, 2, and 11; paragraph [0019], head mounted display) comprising,

a right-eye optical system (shown in figure 11 right side optical system 20 of the virtual image display device 100) configured to guide real image light for forming a real visual field image and right-eye virtual image light for forming a right-eye virtual image that is superimposed on the real visual field image (paragraph [0089] teaches the device enabling an observer to visually recognize or observe an external world image in a see-through manner and may be applied to a so-called video see-through product including a display device and an image device); and
a left-eye optical system (shown in figure 11 left side optical system 20 of the virtual image display device 100) configured to guide the real image light and left-eye virtual image for forming a left-eye virtual image that is superimposed on the real visual field image (paragraph [0089] teaches the device enabling an observer to visually recognize or observe an external world image in a see-through manner and may be applied to a so-called video see-through product including a display device and an image device);
	and
	an optical element (optical system 20) comprising,
a first polarization plate (polarizing plate 12) disposed in an optical axis of the right-eye optical system at an emission side thereof as an emission side position (shown in figure 11 right side optical system 20 of the virtual image display device 100); and
another first polarization plate (12) disposed in an optical axis of the left-eye optical system at an emission side thereof as the emission side position (shown in figure 11 left side optical system 20 of the virtual image display device 100);

	a first wave plate (quarter wavelength plate 22 of optical system 20 of the virtual image display device 100) that is disposed between the right-eye optical system (shown in figure 11 right side optical system 20 of the virtual image display device 100) and 
the first polarization plate (12) at the emission side position of the right–eye optical system (shown in figure 11 right side optical system 20 of the virtual image display device 100) so that the real image light emitted from the right-eye optical system (shown in figure 11 right side optical system 20 of the virtual image display device 100) passes through the first polarization plate (12) disposed at the emission side position of the right-eye optical system (shown in figure 11 right side optical system 20 of the virtual image display device 100);
	another first wave plate (22) that is disposed between the left-eye optical system (shown in figure 11 left side optical system 20 of the virtual image display device 100) 
and the another first polarization plate (12) at the emission side position of the left-eye optical system (shown in figure 11 left side optical system 20 of the virtual image display device 100) so that the real image light emitted from the left-eye optical system (shown in figure 11 left side optical system 20 of the virtual image display device 100) passes through the another first polarization plate (12) disposed at the emission side position of the left-eye optical system (shown in figure 11 left side optical system 20 of the virtual image display device 100);

	another second wave plate (13) that is disposed at the incident side position located in an optical path of the left-eye virtual image light travelling toward the left-eye optical system (shown in figure 11 left side optical system 20 of the virtual image display device 100; paragraph [0037] and [0042]).
	Yamaguchi does not specifically teach the right-eye virtual image light emitted from the right-eye optical system is blocked by the another first polarization plate disposed at the emission side position of the left-eye optical system and the left-eye virtual image light emitted from the left-eye optical system is blocked by the first polarization plate disposed at the emission side position of the right-eye optical system.
	Ko teaches in the same endeavor as head mounted devices (figures 1 and 7, polarization stereoscopic glasses) wherein the right-eye virtual image light emitted from the right-eye optical system is blocked by the another first polarization plate (figures 1 and 7; paragraph [0006] and figure 7, paragraph [0025] teaches the left eyeglass lens of the polarization stereoscopic glasses 104 receives a left-eye image with only even lines with counter-clockwise circular polarization, and the right eyeglass lens of the polarization stereoscopic glasses 104 receives a right-eye image with only odd lines with clockwise circular polarization.) disposed at the emission side position of the left-eye optical system (figures 1 and 7, left lens of polarization stereoscopic glasses) and the left-eye virtual image light emitted from the left-eye optical system (figures 1 and 7, left lens of polarization stereoscopic glasses) is blocked by the first polarization plate (figures 1 and 7; paragraph [0006] and figure 7, paragraph [0025] teaches the left eyeglass lens of the polarization 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Yamaguchi with the right-eye virtual image light emitted from the right-eye optical system is blocked by the another first polarization plate disposed at the emission side position of the left-eye optical system and the left-eye virtual image light emitted from the left-eye optical system is blocked by the first polarization plate disposed at the emission side position of the right-eye optical system of Ko for the purpose of preventing inconsistent stereoscopic visual effects (paragraph [0049]).
	Yamaguchi in view of Ko does not specifically teach a real image display that is disposed in front of and separately from the head mounted display system and configured to emit real image light for forming a real visual field image;
	a virtual image display comprising:
a virtual image display configured to emit a right-eye virtual image light for forming a right-eye virtual image that is superimposed on the real visual field image; and
another virtual image display configured to emit a left-eye virtual image light for forming a left-eye virtual image that is superimposed on the real visual field image;
	wherein
	the virtual image display is disposed above the right-eye optical system,
and

a folding mirror that reflects the right-eye virtual image light emitted from the virtual image display toward a direction opposite to a direction to the first polarization plate, and
a combiner mirror on which the right-eye virtual image light reflected by the folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the folding mirror is transmitted, wherein
the real image light transmitted through the combiner mirror is transmitted through the folding mirror, and
the virtual image display is disposed above the left-eye optical system, and
the left-eye optical system comprises:
another folding mirror that reflects the left-eye virtual image light emitted from the another virtual image display toward a direction opposite to a direction to the another first polarization plate, and
	another combiner which the left-eye virtual image light reflected by the another folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the another folding mirror is transmitted, wherein
the real image light transmitted through the another combiner mirror is transmitted through the another folding mirror.

a real image display (figure 14d shows the lower optical modules 204, the real image display is coming from front, the environment) that is disposed in front of and separately from the head mounted display system (figure 14f, shows the system without the 202 and 204 and HWC 102) and configured to emit real image light for forming a real visual field image (paragraph [0203] discloses forming images);
	a virtual image display (202) comprising,
a virtual image display (202) configured to emit a right-eye virtual image light (figure 1, right side lens for HWC 102) for forming a right-eye virtual image that is superimposed on the real visual field image (paragraph [0203] teaches the present invention relate to head-worn computing (“HWC”) systems.  HWC involves, in some instances, a system that mimics the appearance of head-worn glasses or sunglasses.  The glasses may be a fully developed computing platform, such as including computer displays presented in each of the lenses of the glasses to the eyes of the user.  In embodiments, the lenses and displays may be configured to allow a person wearing the glasses to see the environment through the lenses while also seeing, simultaneously, digital imagery, which forms an overlaid image that is perceived by the person as a digitally augmented image of the environment, or augmented reality (“AR”).);
and
		another virtual image display configured to emit a left-eye virtual image light (figures 1 and 2, left side lens for HWC 102) for forming a left-eye virtual image that is superimposed on the real visual field image (paragraph [0203] teaches the present invention 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the head mounted display of Yamaguchi in view of Ko with a virtual image display comprising, a virtual image display configured to emit a right-eye virtual image light for forming a right-eye virtual image that is superimposed on the real visual field image; and another virtual image display configured to emit a left-eye virtual image light for forming a left-eye virtual image that is superimposed on the real visual field image; wherein the virtual image display is disposed above the right-eye optical system, and the right-eye optical system comprises, a folding mirror that reflects the right-eye virtual image light emitted from the virtual image display toward a direction opposite to a direction to the first polarization plate, and a combiner mirror on which the right-eye virtual image light reflected by the folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the folding mirror is transmitted, wherein the real image light transmitted through the combiner mirror is transmitted through the folding mirror, and the virtual image display is disposed above the left-eye optical system, and the left-eye optical system comprises: another folding mirror that reflects the left-eye virtual image light emitted from the another virtual image display toward a direction opposite to a direction to the another first polarization plate, and 
	Yamaguchi in view of Ko and Osterhout (figures 1, 2, 14) however lacks a clear disclosure of 
	wherein
	the virtual image display is disposed above the right-eye optical system,
and
	the right-eye optical system comprises:
a folding mirror that reflects the right-eye virtual image light emitted from the virtual image display toward a direction opposite to a direction to the first polarization plate, and
a combiner mirror on which the right-eye virtual image light reflected by the folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the folding mirror is transmitted, wherein
the real image light transmitted through the combiner mirror is transmitted through the folding mirror, and

the left-eye optical system comprises:
another folding mirror that reflects the left-eye virtual image light emitted from the another virtual image display toward a direction opposite to a direction to the another first polarization plate, and
	another combiner which the left-eye virtual image light reflected by the another folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the another folding mirror is transmitted, wherein
the real image light transmitted through the another combiner mirror is transmitted through the another folding mirror.
	However, in another embodiment, Osterhout teaches the head mounted display system (figures 2, 169, 170 and 171)
	wherein
	the virtual image display (image source 16910) is disposed above the right-eye optical system (figure 2 right eye of HWC 102),
and
	the right-eye optical system (figure 2 right eye of HWC 102) comprises,
a folding mirror (16950) that reflects the right-eye virtual image light (image light output from 16910) emitted from the virtual image display (16910) toward a direction opposite to a direction to the first polarization plate (17032, 17033, and 17034), and

the real image light (17045) transmitted through the combiner mirror (16960) is transmitted through the folding mirror (16950 and shown in figure 171), and
the virtual image display (image source 16910) is disposed above the left-eye optical system (figure 2 left eye of HWC 102), and
the left-eye optical system (figure 2 left eye of HWC 102) comprises,
another folding mirror (16950) that reflects the left-eye virtual image light (image light output from 16910) emitted from the another virtual image display (16910) toward a direction opposite to a direction to the another first polarization plate (17032, 17033, and 17034), and
	another combiner mirror (16960 and paragraph [0705] curved partial mirror 1960 acts as a combiner) on which the left-eye virtual image light (figure 2 left eye of HWC 102) reflected by the another folding mirror (16950) is projected and through which the real image light incident (scene light 17045) from a direction opposite to a direction to the another folding mirror (16950) is transmitted, wherein

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head mounted display of Yamaguchi in view of Ko and Osterhout, to use wherein
	the virtual image display is disposed above the right-eye optical system,
and
	the right-eye optical system comprises:
a folding mirror that reflects the right-eye virtual image light emitted from the virtual image display toward a direction opposite to a direction to the first polarization plate, and
a combiner mirror on which the right-eye virtual image light reflected by the folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the folding mirror is transmitted, wherein
the real image light transmitted through the combiner mirror is transmitted through the folding mirror, and
the virtual image display is disposed above the left-eye optical system, and
the left-eye optical system comprises:

	another combiner which the left-eye virtual image light reflected by the another folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the another folding mirror is transmitted, wherein
the real image light transmitted through the another combiner mirror is transmitted through the another folding mirror as taught by another embodiment of Osterhout, for the purpose of the increasing in contrast much higher, so that the perceived image quality of the displayed image is greatly improved especially in a bright environment (paragraph [0712]).
Regarding claim 2, Yamaguchi in view of Ko and Osterhout teaches the invention as set forth above  and Yamaguchi further teaches the head mounted display system (figures 1, 2, and 11; paragraph [0019], head mounted display) according to claim 1, wherein 
the right-eye virtual image light and the left-eye virtual image light include a same type of a polarized light beam (shown in figure 11 the right and left side and in figure 2 showing the components of the polarizing plate and wave plate to produce the polarized light beams; paragraphs [0037], [0042], and [0044]), and 
the optical element includes a second polarization plate (polarizing plate 23) 
disposed on a side opposite to the right-eye optical system (shown in figure 11 right side optical system 20 of the virtual image display device 100) relative to the second wave plate (13) through 
Regarding claim 3, Yamaguchi in view of Ko and Osterhout teaches the invention as set forth above  and Yamaguchi further teaches the head mounted display system (figures 1, 2, and 11; paragraph [0019], head mounted display) according to claim 1, wherein in the optical element (shown in figure 2), an amount of a first component of the real image light emitted from the left-eye optical system (shown in figure 11 left eye optical system 20 of the virtual image display device 100 and figure 2; paragraph [0089] teaches the device enabling an observer to visually recognize or observe an external world image in a see-through manner and may be applied to a so-called video see-through product including a display device and an image device), the first component being blocked by the another first polarization plate (12) of the left-eye optical system (shown in figure 11 left side optical system 20 of the virtual image display device 100), corresponds to an amount of a second component of the real image light emitted from the right-eye optical system (shown in figure 11 right eye optical system 20 of the virtual image display device 100 and figure 2; paragraph [0089] teaches the device enabling an observer to visually recognize or observe an external world image in a see-through manner and may be 	Regarding claim 5, Yamaguchi in view of Ko and Osterhout teaches the invention as set forth above  and Yamaguchi further teaches the head mounted display system (figures 1, 2, and 11; paragraph [0019], head mounted display) according to claim 1, further comprising a virtual image display (panel unit 11) configured to emit the right-eye virtual image light (shown in figure 11 right eye optical system 20 of the virtual image display device 100 and figure 2; paragraph [0089] teaches the device enabling an observer to visually recognize or observe an external world image in a see-through manner and may be applied to a so-called video see-through product including a display device and an image device) and another virtual image display (11) configured to emit the left-eye virtual image light (shown in figure 11 left eye optical system 20 of the virtual image display device 100 and figure 2; paragraph [0089] teaches the device enabling an observer to visually recognize or observe an external world image in a see-through manner and may be applied to a so-called video see-through product including a display device and an image device).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et  al. US 20200041795, previously cited, in view of Ko US 20130003177, previously cited, and Osterhout US 20180129112, previously cited, as applied to claim 1 above, and further in view of Woodman et al. US 20190369402, previously cited.
	Regarding claim 4, Yamaguchi in view of Ko and Osterhout teaches the invention as set forth above but is silent regarding the attachment and detachment of optical element.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head mounted display of Yamaguchi in view of Ko and Osterhout, to use attachment and detachment of optical element as taught of Woodman, for the purpose of replacing, selecting, or installing other optical element for different uses or when replacement is needed (paragraph [0076]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et  al. US 20200041795, previously cited, in view of Ko US 20130003177, previously cited, and Osterhout US 20180129112, previously cited, as applied to claim 1 above, and further in view of Ohanesian et al. US 20110032477, previously cited.
Regarding claim 6, Yamaguchi in view of Ko and Osterhout teaches the invention as set forth above but is silent regarding the optical element having a rotational portion around the optical axis.
Ohanesian teaches in the same endeavor as head mounted devices system (figure 1; paragraph [0002], eyeglasses), wherein, in the optical element (lens in figure 1), a rotational position of the right-eye optical system around the optical axis thereof (shown in figure 1 the right lens rotate around the optical axis) and a rotational position of the left-eye optical system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head mounted display of Yamaguchi in view of Ko and Osterhout, to use the optical element having a rotational portion around the optical axis as taught by Ohanesian, for the purpose of providing the feature of modifying optical element characteristics by adjust it rotationally (paragraphs [0011] and [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: La Russa US 4093347.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HENRY A DUONG/
Examiner, Art Unit 2872                                                                                                                                                                                            
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/13/22